Leneoot, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of Appeals of the United States Patent Office, affirming a decision of the examiner, rejecting all of the claims of appellant’s application, three in number, for want of invention in view of the prior art.
Claims 1 and 3 are illustrative, and read as follows:
1. The method of separating adherent particles from an article which comprises subjecting said article to a series of percussive impulses in rapid succession and in one direction only.
*13993. The method of separating sand from castings which comprises imparting to said casting in rapid succession a series of substantially identical vibratory impulses tending to cause the sand to be dislodged- from the surface thereof and preventing the transmission of interfering impulses to the casting.
The alleged invention relates to the method of separating adherent particles from objects, as, for example, cleaning or freeing a metal ■casting of the adherent particles of sand that cling to the casting when the same is removed from the sand mold.
The references relied upon are:
Michitiseh, 1085928, February 3, 1914.
Schuyler et al., 1454490, May 8, 1923.
Reck et al., 1574693, February 23, 1926.
We have carefully examined the references cited, and they clearly anticipate appellant’s alleged invention. No useful purpose would be served in discussing in detail the applicability of the references.
We find no error in the decision of the Board of Appeals and the same is affirmed.